Citation Nr: 1123453	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, currently rated as 30 percent disabling.

2.  Entitlement to an effective date earlier than August 5, 2004, for the award of a 30 percent rating for a right shoulder disability


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to May 1995. 




This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an increased rating for a right shoulder disability and denied an did not assign an effective date earlier than August 5, 2004, for the award of a 30 percent rating for a right shoulder disability.


FINDINGS OF FACT 

1.  Throughout the pendency of the appeal, the Veteran's right shoulder disability has been manifested by pain, tenderness, functional restrictions, and some instability.  Range of motion has not been limited to 25 degrees from the side.  

2.  In January 1999, the RO granted service connection for bicepital tendonitis of the right shoulder and awarded a 10 percent rating.  In an August 1999 Board decision, the Board increased the rating to 20 percent, effective May 20, 1995, the day after the Veteran separated from service.

3.  In March 2005, based upon a September 2004 VA examination that showed a worsening of the Veteran's right shoulder disability, the RO increased the rating to 30 percent disabling, and at the same time reclassified the disability as a right rotator cuff tear, effective August 5, 2004, the date of claim for increased rating.

4.  The Veteran has not raised a claim of entitlement to revision of the March 2005 rating decision based upon clear and unmistakable error (CUE). 

5.  The medical evidence of record dated in the year prior to August 5, 2004, does not show that the Veteran would have been entitled to a 30 percent disability rating for his service-connected right shoulder disability because it does not show that a factually ascertainable increase in disability had occurred. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a right shoulder disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5201, 5203 (2010). 

2.  The criteria for an effective date earlier than August 5, 2004, for the assignment of a 30 percent rating for a service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010), Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010); 38 U.S.C.A. § 1155 (West 2002).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14  (2010).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2010). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2010). 

At the outset, the Board notes that during the pendency of the appeal, the Veteran has received two temporary 100 percent evaluations for right shoulder surgeries and rehabilitation.  Because those awards represent the highest evaluation possible, the Board will instead focus its analysis on the time periods for which the Veteran was in receipt of a 30 percent rating.

The Veteran's right shoulder disability has been rated as 30 percent disabling under Diagnostic Code 5201, which rates limitation of motion of the arm.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69 (2010).  The Board finds that Diagnostic Code 5202, other impairment of the humerus, including recurrent dislocations at the scapulohumeral joint, is also applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 (2010).

In considering the applicability of other diagnostic codes, the Veteran has not been shown to have ankylosis of scapulohumeral articulation, nor has it been shown that he suffers from impairment of the clavicle or scapula, including dislocation of, nonunion of, or malunion of the scapula or clavicle.  Accordingly, the criteria pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5203 (2010). 

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a , Diagnostic Code 5201 (2010). 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2010).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Under Diagnostic Code 5202, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).  38 C.F.R. Part 4, Diagnostic Code 5202 (2010).  Diagnostic Code 5202 also contemplates ratings for malunion of the humerus.

In March 2008, the Veteran's spouse submitted a statement that the Veteran had continuous shoulder pain that included cracking, grinding, and popping of the shoulder in and out of the shoulder joint.  He treated the pain with pain medication and massages.  

VA treatment records dated in January 2008 show that the Veteran was a new patient.  He had had a previous right shoulder subscapular tear and repair in 1992.  Examination of the shoulder showed a decreased range of motion with positive impingement sign.  

Private treatment records show that in January 2008, the Veteran was experiencing persistent pain in the shoulder with a feeling of instability of the joint.  It was difficult to complete overhead activities and activities of daily living.  He had significant popping and cracking of the shoulder.  Physical examination revealed full range of motion, with pain at the extremes of testing.  There was crepitus at the acromioclavicular (AC) joint.  There was weakness with internal rotation, with strength being 3+/5.  There was positive impingement signs and tenderness.  The assessment, following MRI examination, was right shoulder subscapular partial tear, anterior instability, impingement, and AC joint arthritis, symptomatic.  Surgery was recommended.  In February 2008, the Veteran underwent right shoulder surgery, including arthroscopic debridement, anterior inferior labral repair, and arthroscopic subacromial decompression.  On April 2008 follow-up examination, the Veteran was noted to be receiving rehabilitative therapy and was doing well, with expected weakness and soreness of the right shoulder.  Range of motion testing revealed 150 degrees forward flexion and 140 degrees abduction.  External rotation was to 35 degrees.  Rotator cuff tone was intact.  Motor, sensation, and vascular examination was normal.  The assessment was progressing as expected for the extent of procedure.  

Physical therapy records dated in April 2008 show continuing anterior shoulder pain.  Range of motion testing found active flexion was to 90 degrees, active abduction was to 120 degrees, and external rotation was to 10 degrees.  Those ranges of motion were improved from March testing.  

On April 2009 VA examination, the Veteran reported having constant pain in the right shoulder, described as burning and aching.  The pain was elicited by reaching overhead and pulling.  It was relieved with rest and pain medication.  He reported weakness of the shoulder, giving way, lack of endurance, fatigability, stiffness, swelling, heat, redness, locking, and dislocation.  He also had episodes when his shoulder would pop and grind.  The disability affected his job performance and affected his ability to do chores and to sleep comfortably.  Physical examination showed edema, weakness, tenderness, and guarding of movement.  There was no subluxation, effusion, redness, or heat.  Range of motion testing showed flexion to 80 degrees, with pain at 60 degrees; abduction to 60 degrees, with pain; external rotation to 45 degrees, with pain at 40 degrees; and internal rotation to 65 degrees, with pain.  There was additional limitation on repetitive testing due to pain, fatigue, weakness, lack of endurance, and incoordination.  Following X-ray examination, the diagnosis was right subacromial impingement, AC joint arthritis, subscapular tear, anterior labral tear, status post dislocation of right shoulder and arthroscopic surgery with residual scars.  

Private treatment records show that in September 2009, the Veteran reported increased shoulder pain in the previous five months.  Range of motion testing showed active flexion to 80 degrees and active abduction to 65 degrees.  

In October 2009, the Veteran submitted lay statements from a co-worker, his spouse, and his mother, stating that despite the shoulder surgery, the Veteran still suffered from constant shoulder pain, could not sleep on his right side, and could not play sports with his sons.  He had trouble working due to the pain and discomfort, especially since his job as a railroad mechanic required climbing, pulling, pushing and lifting.  

In November 2009, the Veteran underwent right shoulder surgery once again.  On two week follow-up, there was mild swelling and improving weakness of the shoulder joint.  He had appropriate range of motion while recovering and was to start physical therapy sessions.  

November 2009 and December 2009 physical therapy sessions demonstrate flexion limited to 58 degrees and abduction limited to 40 degrees.  During treatment, the Veteran had continuous complaints of pain.  

VA treatment records dated until June 2010 show continuing complaints of shoulder pain following shoulder surgery.

A June 2010 employment medical evaluation shows an assessment that the Veteran met the requirements to continue employment as an engineer/conductor.  He could occasionally lift up to fifty pounds, and lift 40 pounds from floor to waste.  He could push up to 82 pounds and pull up to 100 pounds.  Deficits on testing showed limited range of motion and weakness with difficulty reaching overhead.  Range of motion testing showed flexion to 110 degrees, extension within normal limits, abduction to 108 degrees, internal rotation to 54 degrees, and external rotation to 70 degrees.  

A January 2011 private shoulder evaluation shows that on physical examination, there was no misalignment, atrophy, erythema, induration, swelling, warmth, or scapular winging.  The AC prominence was exaggerated.  There was tenderness over the AC joint and tenderness over the glenohumeral joint region and lateral cuff.  Active range of motion was 160 degrees, abduction was to 60 degrees, and external rotation was to 0 degrees.  There was some instability.  Strength was normal on abduction and internal rotation, but was slightly less on flexion.  It was noted that the Veteran returned to work in July 2010.  The physician stated that the Veteran would continue to have right shoulder pain and problems and would likely require more surgeries in the future.  

The Board notes that the Veteran was assigned temporary total ratings for his right shoulder disability from February 28, 2008, to May 31, 2008, and from November 17, 2009, to July 31, 2009.  The Board will not consider those periods for an increased rating because the Veteran is already received the maximum rating for those periods based on convalescence from surgery.  38 C.F.R. § 4.30 (2010).

In this case, the Board finds that the preponderance of the evidence is against a rating higher than 30 percent for a right shoulder disability for those periods for which a 100 percent rating has not been assigned.  In reviewing the range of motion results taken throughout the appeal period and between shoulder surgeries, the Board finds that the findings do not support the assignment of a higher rating because there is no indication that the Veteran's shoulder motion was limited to 25 degrees from the side at any time under consideration.  Although there is evidence of shoulder dislocations, the Veteran is already in receipt of the highest rating for those symptoms.  Further, there is no evidence of malunion of the humerus, fibrous nonunion of the humerus, nonunion of the humerus (false flail joint), or loss of head of humerus (flail joint).  Additionally, there is no evidence of ankylosis of the shoulder joint.  Accordingly, although the Board is sympathetic to the Veteran's claim, and is cognizant of the Veteran's consistent shoulder pain, under the applicable rating criteria, a higher rating is not warranted. 

The Board has determined that the Veteran is entitled to no more than a 30 percent disability rating for a right shoulder disability under the applicable shoulder and arm criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examination, treatment records, and testimony have shown that the Veteran experiences pain on motion and flare-ups on activity, the evidence does not suggest that the functional loss is the equivalent to loss of motion to 25 degrees or less on the left side or of ankylosis of the shoulder. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has been assigned 100 percent temporary ratings for periods of convalescence following his surgeries.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the Board finds that the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's right shoulder disability has warranted no more than a 30 percent rating throughout the pendency of the appeal.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Earlier Effective Date

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris  v. West, 12 Vet. App. 413 (1999). 

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In such cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998). 

The Veteran contends that he is entitled to an effective date earlier than August 5, 2004, for the assignment of a 30 percent rating for a right shoulder disability.  He contends that his right shoulder disability was misdiagnosed while he was in service and by the VA prior to that date, and that if the correct diagnosis of a right rotator cuff tear had been made originally, rather than the diagnosis of right shoulder bicepital tendonitis, he would have been awarded a higher disability rating.  

Significantly, the Veteran did not appeal the August 1999 Board decision that granted a 20 percent rating for a right shoulder disability or the March 2005 rating decision that granted a 30 percent rating for a right shoulder disability.  He has not alleged that the March 2005 decision was clearly and unmistakably erroneous in assigning a 30 percent rating.  Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. App. 393 (2006).   

The March 2005 rating decision that increased the rating from 20 percent to 30 percent was based upon a September 2004 VA examination.  The effective date was the date of the claim for increased rating on August 5, 2004.  The RO assigned an effective date of the date of receipt of claim because there was no medical evidence to show that the right shoulder disability had worsened in severity within one year prior to the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).  

At the outset, the Board notes that the phrasing of the Veteran's right shoulder disability, whether phrased by the VA as right bicepital tendonitis or as a right rotator cuff tear, is inconsequential to the rating assigned.  The ratings assigned are based upon the severity of symptoms of the shoulder disability as shown upon objective testing.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2010).  Therefore, both diagnoses are encompassed under the same criteria in the rating schedule and the symptomatology and functional limitation are rated, not the diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, although the Veteran contends that his right shoulder disability would have warranted a higher rating if a right rotator cuff tear had been found and diagnosed prior to August 5, 2004, the Board finds that contention is without merit because there was no combination of symptoms that would have changed the disability rating prior to that date under the rating criteria.

In reviewing the medical evidence of record from the date of service connection, May 20, 1995, to the date of the increased 30 percent rating, August 5, 2004, the Board finds that the medical evidence does not support a rating higher than 20 percent.  On July 1995 and on October 1997 VA examinations, range of motion testing did not show limitation of motion of the arm to midway between the side and shoulder level.  Rather, shoulder flexion and abduction was limited at most to 190 degrees in 1995 and to 140 degrees in 1997.  Although other private medical records were submitted in the interim time period, those records did not show any further limitation of range of motion of the shoulder.  Further, the medical records dated prior to the September 2004 VA examination did not show the presence of impairment of the humerus due to recurrent dislocation at the scapulohumeral joint with frequent episodes of and guarding of all arm movements, nor did they demonstrate the presence malunion of the humerus, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of humerus (flail joint).  Additionally, there was no evidence of ankylosis of the shoulder joint.  Accordingly, a higher rating was not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5200-5203 (2010).

Most importantly, the Board has examined the record for the one year prior to the receipt of the Veteran's claim for increase, beginning on August 5, 2003.  The Board finds that the evidence does not show that the criteria for a higher rating were met because the evidence does not show limitation to midway between the side and shoulder level; ankylosis of the shoulder; recurrent dislocation at the scapulohumeral joint with frequent episodes of and guarding of all arm movements; malunion, nonunion, or fibrous union of the humerus; or loss of the head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5200-5203 (2010).  Therefore, the Board finds that the evidence does not support a finding of a factually ascertainable increase in disability during the one year prior to the receipt of the Veteran's claim for increase.  

The Board finds that at no time in the year prior to August 5, 2004, was an increase in disability commensurate with a rating of 30 percent factually ascertainable.  Despite the change in diagnosis, the evidence does not show that the Veteran's right shoulder disability met the criteria for a 30 percent rating prior to August 5, 2004.  Therefore, an earlier effective date for the 30 percent rating is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Here, the RO sent correspondence in April 2008, August 2009, and January 2010; rating decisions in August 2008, February 2010, July 2010, and March 2011; and a statement of the case in April 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER


A rating in excess of 30 percent for a right shoulder disability is denied.

An effective date earlier than August 5, 2004, for the award of a 30 percent rating for a right shoulder disability, is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


